 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDDravo Corporation, Engineering Works Division andRobert L. Taylor. Case 6-CA-12988April 6, 1981DECISION AND ORDEROn September 10, 1980, Administrative LawJudge Thomas R. Wilks issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Dravo Corpo-ration, Engineering Works Division, Neville Island,Pennsylvania, its officers, agents, successors, andassigns, shall take the action set forth in said rec-ommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage activities in or onbehalf of Industrial Union of Marine and Ship-building Workers, Local 61, AFL-CIO, or anyother labor organization, by discriminatorilyrefusing to assign to employees light-duty jobsor any jobs which they can physically performor otherwise discriminate against our employ-ees in any manner with regard to their rates ofpay, wages, hours of employment, hire, ortenure of employment, or any term or condi-tion of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed themunder the Act.WE WILL offer to Robert L. Taylor a light-duty job or a job which he is physically ableto perform and make him whole for any loss255 NLRB No. 78of earnings he may have suffered by reason ofour discrimination against him, with interest.DRAVO CORPORATION, ENGINEERINGWORKS DIVISIONDECISIONSTATEMENT OF THE CASETHOMAS R. WILKS, Administrative Law Judge: Thiscase was heard before me on June 6, 1980, at Pittsburgh,Pennsylvania, pursuant to a complaint and notice ofhearing issued by the Regional Director of Region 6.The complaint alleges that Dravo Corporation, Engi-neering Works Division (herein called the Respondent),has since June 12, 1979, and in September or October1979, refused to assign its employee Robert L. Taylor toa light-duty job or to a job that he was physically able toperform because of Taylor's activities on behalf of theIndustrial Union of Marine and Shipbuilding Workers,Local 61, AFL-CIO (herein called the Union), and thusviolated Section 8(a)(1) and (3) of the Act. An answerwas filed by the Respondent which denies the commis-sion of an unfair labor practice. Briefs were filed by theGeneral Counsel and by the Respondent on or aboutJuly 16, 1980.Upon the basis of the entire record, my observation ofthe witnesses' demeanor, and briefs submitted by the par-ties, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a Pennsylvania corporation with aplace of business located at Neville Island, Pennsylvania,is engaged in the manufacture and nonretail sale ofbarges and towboats. During the 12-month period endingDecember 1, 1979, the Respondent in the course of itsoperations purchased and received goods and materialsvalued in excess of $50,000 directly from points outsidethe Commonwealth of Pennsylvania for use at its NevilleIsland facility.It is admitted and I find that the Respondent is and hasbeen at all material times herein an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II. LABOR ORGANIZATIONIt is admitted and I find that the Union is and has beenat all material times a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThe Respondent employs about 1,400 bargaining unitemployees who are represented by the Union under abargaining relationship that has existed for several dec-ades. Within its various departments, the Respondentmaintains a "structural shop," to which are assignedabout 350 employees who are engaged in such tasks aswelding, tacking, and fitting in the construction ofI DRAVO CORPORATION585barges. Robert Taylor had been actively employed in thestructural shop in the job classification of "hook on,"until he sustained a knee injury on April 30, 1976, whichwas complicated by phlebitis. Thereafter Taylor receivedworkers compensation benefits until late summer of 1979,at which time the workers compensation insurance carri-er challenged the disabling nature of his condition.The union leadership maintains about 60 officers in-cluding a president, one vice president, four grievancecmmmitteemen, one grievance committee chairman, andabout 25 stewards. Throughout his active employment,Taylor served in various leadership functions for theUnion. From 1970 to 1974, he served as grievance manfor the structural shop. From 1970 to 1972 and from1972 to 1974 he was the grievance committee chairman.As a grievance comitteeman Taylor processed grievancesbefore the Respondent's department superintendent. Heprocessed an average of five to seven grievances month-ly. As committee chairman he processed all grievancesfrom the third step of the contractual grievance proce-dure through to final disposition. At the third step heprocessed grievances to the Respondent's industrial rela-tions department of which the manager was Henry R.Brown. At that level he processed 10 to 20 grievances.Additionally, Taylor served with two other union offi-cers on a committee which determined which grievanceswere to proceed to arbitration. Approximately 10-15grievances proceeded to arbitration monthly.From 1975 to April 30, 1976, Taylor was the Union'svice president. During that time he served on variouscommittees, one of which was the safety committee. Asa safety committeeman, he investigated employee safetycomplaints during and after his work shift. During eve-ning hours he made investigative visits to the plant in thecompany of a security guard.' Taylor filed five com-plaints with the Occupational Safety and Health Admin-istration (OSHA). He accompanied OSHA agents during10 plant inspections and he participated in meetings be-tween those agents and Respondent's representatives. Atthose meetings the safety hazards were discussed and theRespondent's agents were asked for explanations as towhy certain conditions had not been rectified. In refer-ence to those OSHA inspections, it is Taylor's uncontra-dicted and therefore credited testimony that Manufactur-ing Manager Peter Kurlick complained to Taylor thatthe OSHA inspections were "going to put him out ofbusiness" and said "it didn't look good for business,OSHA always coming down to Dravo."2The collective-bargaining agreement permits union of-ficials to engage in union business during their workinghours. Taylor spent more time away in union businessthan did any other union representative, except the unionpresident who elected to take a leave of absence. Taylorwas absent from his work duties and engaged in unionbusiness 50 percent of his working hours. In prior years,I Other safety committee members were accompanied by a guard. I donot conclude, without more, that the mere assignment of a plant guardescort is evidence of disparate treatment of Taylor, or hostility to him.2 Kurlick's managerial status is not alleged in the complaint but as theplant manager and the official who represented Respondent in the OSHAconfrontations, and in safety confrontations with the Union, his agencystatus is clear.certain jobs were not assigned to him because of his fre-quent engagement in union business. Taylor's own testi-mony is unchallenged that unlike other grievance com-mitteemen he became more involved in processing griev-ances in that, for example, he spent considerable time in-vestigating grievances. Industrial Relations ManagerBrown conceded that the number of arbitration casesprocessed increased for a period of time commencing in1972 and testified: "For a period of time we had someproblems, troubles, some wildcats, and there were ahigher number of grievances than either before, or let'ssay, in the present situation." Brown testified that he had"a lot of dealings" with Taylor as a grievance comittee-man. When asked whether he considered Taylor's de-meanor particularly different from that of other union of-ficials he answered: "I wouldn't say so. He was a gooddedicated union official."There is no evidence that the Respondent has in thepast systematically or individually discriminated againstany union official, nor manifested any hostility to anyemployee because of union activities. After a wildcatstrike which did not involve Taylor, pursuant to a settle-ment with the Union, the leaders of that work stoppagewere reinstated. Union officers were accommodated withrespect to the assignment of light duty or restricted workassignments. However, despite Brown's initial genial andbenign characterization of Taylor as a typical "gooddedicated union official," he revealed in subsequentcross-examination and redirect examination, despite pro-testations to the contrary, a deep-seated hostility towardthe manner in which Taylor engaged in his union func-tions and it is evident by his own testimony that he didnot consider Taylor as merely 1 of 60 union officers. Atfirst Brown testified that Taylor "spent a good deal oftime" on union business which he declined to character-ize as "excessive," and which he said did not "bother"him, and that he did not "care one way or the other"and that Taylor's time spent in union business did notaffect Brown's judgment of him as an employee. YetBrown testified that he considered Taylor was "gettingaway with murder" with respect to the amount of timespent on union business. He admitted stating in an inves-tigative interview that: "Taylor got away with murderbecause he was a union officer." On redirect examinationhe testified:Well, in my personal opinion, I will say this, as Isaid earlier, Bob [Taylor] did a good job as a unionofficial. I've said it before and, I'll say it now. Itjust [sic]-too damn much time doing it, and it wascommon knowledge, not only by me, but by otherpeople. One, supervision; two, people that saw him;and three, I'm sure, the members who he represent-ed because it was common knowledge ...he wasnever in the plant .... He spent an awful lot oftime standing around my office, out in the halls,down the road, and everyplace else, and I think heleft early, a number of times.When asked "did this have anything to do with his unionbusiness as such," Brown answered without explanationand simply replied: "Indeterminate."DRAVO CORPORATION 585 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrown's demeanor when testifying as to the foregoingreference to the time spent by Taylor in union business,manifested a stridency, scorn, and contempt of uncom-mon dimensions.Taylor was never reprimanded for spending excessivetime on union business. There is no evidence that he wasever criticized for abusing his contractual privileges, noris there any evidence that he was informed by any Re-spondent representative that he was improperly utilizinghis worktime. Brown gave no further explanation for hisconclusions. No evidence was submitted to demonstratethat Taylor soldiered when he engaged in union duties,or at any other time, save for the generalized testimonythat he was not "aggressive" in his attitude toward hiswork. I therefore must conclude that Taylor became theobject of Brown's enmity because he availed himself ofhis contractual privilege to engage in union businessduring working hours to a degree which Brown consid-ered was excessive but which was not shown to be abu-sive or unnecessary. Thus Taylor engaged in union busi-ness as did other union representatives, but he did so to agreater extent. Brown's testimony thus corroborates Tay-lor's self-characterization that he was more thorough andmore investigative in processing grievances than anyother union representative. Clearly he aroused the wrathof Brown by engaging in union duties to such an extent,as he had displeased the plant manager by filing OSHAcomplaints.On April 30, 1976, while engaged in work duties,Taylor sustained a knee injury. Thereafter he submittedto surgery. He was also treated for phlebitis. He experi-enced at least two periods of hospitalization, and re-mained under the care of his personal physician, Dr.Ronald G. Mehock, whose periodic reports kept the Re-spondent informed of his condition. Taylor receivedworkers compensation benefits. In late 1977 Brown wasadvised that because of the threat of embolism Taylorcould not return to any job involving kneeling, squatting,or climbing. Respondent was informed by Dr. Mehockthat Taylor's return to his old job was not foreseeable.By the middle of 1978 Taylor did not return to his job.At that time he made arrangements with Brown where-by he was permitted to retain his seniority and otherbenefits in the event he found rehabilitative employmentwith another employer. Taylor conceded that other em-ployees in similar positions had encountered difficultiesin obtaining reemployment with the Respondent afterhaving taken outside employment. Brown testified thathe accommodated only one other such request. By Janu-ary 1979, Taylor was still unemployed. Respondent'sanswer avers, inter alia, "Mr. Taylor has been allegedlydisabled since 1976. He has recurrently since then re-quested light duty."Light duty assignments have historically consisted ofsuch tasks as semiclerical paperwork, and cleanup main-tenance work which were initiated by the Respondent'smedical department and the employees' departmental su-pervisor for the purpose of retaining an injured or sickemployee on active duty status despite a physical disabil-ity which precluded performance of the employee'snormal work tasks. The object of such assignment was toreduce the Respondent's statistical record of time lostdue to accidents or illness. The lightduty assignment wastemporary and the employee was expected to returnshortly to normal duties. While on light duty the em-ployee was paid the contractual wage rate that he hadbeen paid for performance of his regular job. Prior to1979, no disabled employee who had been disabled to theextent that he had left active duty status was ever re-called from workers compensation or other disabledstatus for the purpose of performing light duty. In thejargon of the shop light duty was used to keep an injuredworker from going "out the door," but not used to bringa disabled worker in "off the street."Restricted duty consisted of placing a disabled workeron a job within his classification but restricting his func-tions to conform to medical requirements. This also wasinitiated by management.s The Respondent also assignedinjured or ill employees to other classifications to per-form duties, which unlike their regular job, could be per-formed within the framework of their medical restric-tions. Movement to such jobs was dependent on their se-niority status. Brown testified that such assignment wasnot considered to constitute restricted duty. In any eventlike light duty, and restricted duty, such arrangementsdepended on the availability of such work and the man-ageability of execution. The Respondent retained com-plete control and discretion with respect to light dutyand restricted duty. Transfer to another job for medicalreasons is discretionary but subject to seniority factors.The employee has no contractual right to light duty orrestricted duty. According to Brown the Respondent ini-tiated the assignment, not the employee, and in thosecases where the employee had refused light duty or re-stricted work they were denied workers compensationbenefits.Brown testified that the number of employees engagedin light duty at any one time ranged from 10-20 employ-ees. He testified that only 20-25 percent of employeeswho "wanted" light duty were able to be accommodatedby what was available, and that the same percentages ap-plied to restricted duty depending upon the job classifi-cation; i.e., the criteria is: "What can the employee doand what is available." Brown did not explain how theemployees' "wants" are relevant, in view of his testimo-ny that it is management's judgment to initiate the as-signment, and that the loss of workers compensation fol-lows a refusal of such assignment.Respondent's workers compensation claims manager,James Dorrance, testified that during the first half of1979 there were approximately 75 to 80 employees awayfrom active duty because of disabling injuries or illness.He further testified that of 75 disabled workers absentfrom duty only 20 to 25 were able to perform light duty,if it was available. Although Brown's estimates seemsomewhat inflated in light of Dorrance's testimony, itdoes appear that there were more candidates or pros-pects for light-duty assignment than there were such po-sitions. Since light duty was assigned to prevent aworker from "going out the door," the positions werefilled leaving relatively little available for those "out the3 At some time prior to the hearing the Respondent eliminated all lightduty work for stated economic reasons. It still maintains restricted duty. DRAVO CORPORATION587door." The situation with respect to restricted-duty po-tential is not quite as clear, although Brown's testimonyremained unchallenged.Taylor testified that on several occasions prior to June12, 1979 (the commencement of the 6-month 10(b) periodproceding the charge filing) he personally requested thatBrown reemploy him in active duty in light duty assign-ments or in any job that he could perform given his re-strictions. Taylor conceded that he did not explicitly askfor restricted duty in the hook classification. Brown testi-fied that he had suggested that Taylor take restrictedduty within his old classification of hook on. StructuralShop Superintendent Toby Croyle testified that he wasquestioned by Respondent's medical department, prob-ably in 1979, several times as to whether he had restrict-ed duty available for Taylor and that he responded affir-matively assuming that the restrictions apply to kneeling,squatting, bending, climbing, and assuming that all otherfunctions are normal. Croyle testified that such positionsare still available to Taylor. Brown testified that whenhe offered Taylor restricted hook-on duty, Taylormerely responded that he would "think about it," butthat he never agreed to take such work. Taylor testifiedthat Brown never offered him restricted duty within hisold classification. I credit Taylor. He was the far morecertain witness. Furthermore, it was not Respondent'spolicy to permit employees to decline restricted duty andyet retain workers compensation benefits, which Taylorretained until August 1979 when they were terminatedfor other reasons.Taylor testified without contradiction and crediblythat in January 1979 he engaged in a conversation withBrown wherein Brown told him that the Respondentwas considering instituting a new position, that of tool-room attendant and that would be the "best place" forTaylor. However, Taylor heard nothing further aboutthat job. Union Officer Wes Boyko testified that in Janu-ary 1979 he engaged in a conversation with Brown afterBoyko had noticed a posting for a new position of tool-room attendant. Boyko testified credibly and withoutcontradiction that he asked Brown whether the toolroomattendant job could be assigned to Taylor, and thatBrown responded: "Wes, let me put it this way, thehigher ups don't want Bob back, that's it." Despite thesignificance of such a statement Brown could not recallthe conversation. I credit Boyko. A new employee washired for that job in March and others also subsequent toJune 12, 1979.In early 1979, Brown suggested that Taylor return tohis old job without restriction. Taylor refused. Respond-ent's own medical department consistently agreed withDr. Mehock's evaluation that restrictions were essential.Brown was aware of the opinions of his own medical de-partment. Indeed, Respondent takes the position thatTaylor's condition according to the medical reports wasstatic; i.e., there was no foreseeable recovery date. Clear-ly Brown must have expected a rejection of such anoffer. During early 1979, Brown offered the job of bend-ing machine operator to Taylor but without restrictions.Taylor refused inasmuch as that job fell within the sameclassification of hook on and entailed bending, climbing,pushing, and extended walking functions. Although therehas been some modification of that job by the augmenteduse of cranes to assist the worker at an unspecified datesubsequent to Taylor's injury, Taylor's testimonial de-scription of the job as it existed when he worked thereand as he understood it existed in early 1979 is not con-tradicted. Nor is Taylor's description of the hook-on jobeffectively contradicted with respect to the necessity toperform functions medically restricted. Under these cir-cumstances, it is unreasonable that Brown should haveexpected Taylor to accept the bending machine job with-out restrictions. Thus, it was an offer made with the cer-tainty that it would be rejected.In January 1979, the Respondent instituted a canteenoperation which the union had been requesting for someyears. The Respondent decided that it could accommo-date the Union's request and simultaneously create morelightduty assignments. Gradually four canteens were putinto service and were used for light duty until April 1980at which time they commenced being staffed by cafeteriaemployees for purported economic reasons and because,according to Brown, of occasions of abuse. Between 30to 40 employees were utilized over the entire period ofthat light duty canteen program. Brown testified thatseveral employees were utilized when only one wasneeded at one post, and thus it became overstaffed. Itwould appear that at any one time there were 8 to 12employees assigned light duty at the four canteens.In September or October of 1979 Taylor engaged in aconversation with Brown in his plant office concerningan assignment to a canteen job. Brown recalled that inthe fall Taylor did engage him in such a conversationbut he could not recall what was said but that he gave anegative response. Taylor testified credibly and withoutcontradiction that, when he asked for the canteen assign-ment, Brown got up, closed the office door, and said:[D]amn it Bob, to be truthful about the thing I'dlike to see you come back, but my hands are tied,there's somebody higher than me that doesn't wantyou back.Taylor responded as follows: "Hank, that's no way oflooking at it. I was elected to do a job and I did it."Brown answered:I understand, I know there was times you werepressured into doing things that maybe you didn'twant to do, but that's it.Taylor said "OK" and left. Thus Brown confirmed Tay-lor's accusation that he was denied reemployment to ajob that he could perform because of his engagement inunion activity.Taylor testified that the following job classificationsinvolve little or no physical functions that conflict withhis medical restrictions: timekeeper, janitor, and checkeradjustor. Brown conceded that subsequent to June 12,1979, new employees were hired for all of those posi-tions. Brown testified that the janitor's duties involve agreat deal of walking, mopping, snow shoveling and fur-niture moving and that Taylor's restrictions precludedhim from such duties. As to the timekeeper's job heDRAVO CORPORATION 587 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerely testified that it was not classified as a "lightduty" job. He was silent as to the checker adjustor job.Brown testified that although he could not recall whatwas said, he did have a conversation with Taylor where-in Taylor requested the toolroom attendant assignmentupon becoming aware of the new job opening. Browntestified that he thereafter discussed the possibility of as-signing Taylor to this job with the toolroom supervisorsbut was told that they would not accept Taylor because:"They felt he was not the type of individual they wantedin that job, due to the fact that there was a good deal ofvaluable equipment [and] they did not feel he was theemployee they would choose to put in there." Browntestified that the second reason Taylor was deemed unsa-tisfactory for the toolroom attendant job was that hismedical restrictions would interfere with his ability to liftand place onto the storage shelves machinery of weightsup to 100 pounds. Brown did not explain why he hadpreviously offered to reemploy Brown on a trial basis tothe hook-on job without restriction, and to the bendingmachine job without restriction, and yet not reemployTaylor on a trial basis as a toolroom attendant.In further direct examination Brown testified thatTaylor did not follow contractual procedure in biddingfor the toolroom job or other jobs in that he did notreduce his request to a written form. In cross-examina-tion he testified that it would have been remiss of him toplace an employee on the basis of an oral request. Browndid not explain why he had acted on Taylor's oral re-quest for the toolroom job in the first place. His initialtestimony suggests that he entertained Taylor's reem-ployment request and that it was turned down for theforegoing reasons advanced by the toolroom supervisors.The reference to the procedural matter, I conclude, wasa mere afterthought.On cross-examination Brown testified that in March hehired a new employee of moderate height and normalfemale physique as a toolroom attendant. He also ex-panded on the reasons why he did not reemploy Tayloras a toolroom attendant or in other classifications. Hetestified that Taylor inquired about several jobs but thathe had never made a "full attempt" to return to work.He explained that Taylor had never returned "to getevaluated to see what the heck he could do." There wasno explanation of just what more was expected ofTaylor, or what more than medical reports were re-quired. Indeed, as noted above, Taylor was not even of-fered the toolroom job on a trial basis. On cross-examina-tion Brown conceded that Taylor had not engaged inthievery but asserted without explanation that Taylorwas not "honest" in personal dealings with Brown.Other than pursuing his union duties, there is no evi-dence that Taylor had other dealings with Brown. How-ever, Brown quickly abandoned the dishonesty accusa-tion and asserted that Taylor's "work ethic" was "notvery good," and that he was not known by supervisorsas a "good hard worker." Brown asserted that the pos-session of a good work ethic has a "great deal to do"with employee placement, and that Taylor's deficiency inthat regard was one reason for his prior reemployment inthe toolroom attendant job or other classification.Structural Shop Superintendent Toby Croyle testifiedthat Taylor was below average with respect to "aggres-siveness," and that the jobs involved were "incentive"jobs; i.e., pay was geared to productivity. However,Croyle admitted that he was not Taylor's immediate su-pervisor when Taylor worked as hook-on in the structur-al shop and he did not regularly assign work to Taylor.Croyle made no reference to thievery or dishonesty. Thetoolroom supervisors did not testify. As stated above,Taylor had not been reprimanded since 1968. There wasno evidence submitted that he was ever reprimanded orever criticized for low productivity, or ever accused ofdishonesty. Taylor testified on rebuttal, without contra-diction, that his average weekly incentive bonus exceed-ed the average incentive bonus of other hook-on employ-ees. I conclude that there is no evidentiary basis forBrown's generalized characterization concerning Tay-lor's work ethic or personal honesty.With respect to the failure to reemploy Taylor in lightduty assignments, Brown's testimony and Dorrance's tes-timony that prior to the canteen progYam it was Re-spondent's policy not to recall disabled workers is un-challenged. However, when the canteen operation start-ed, certain exceptions were made and three disabledworkers were recalled: Anderson, Edwards, and Owens.Brown testified that Taylor was not considered for recallto the canteen because his medical condition was static,i.e., there was no prognosis of improvement in the ab-sence of additional surgery which was not contemplatedat the time by Taylor. Brown testified that Anderson,Edwards, and Owens were recalled on the request ofDorrance and the medical department because of theiropinion that these individuals had made medical progressand a return to light duty would accelerate rehabilitationto their regular duties. Dorrance gave a different expla-nation.Dorrance testified that since 1976 he has served as theintermediary between Respondent's medical department,the workers compensation insurance carrier, and the jobdepartment superintendent with respect to formulation ofa decision to assign restricted or light duty to disabledemployees. He testified that he decided that Anderson,Edwards, and Owens were candidates for the canteenprogram after he had reviewed their medical records.Thus he initiated their assigmments to light duty. Theydid not. Unlike Anderson, Edwards, and Croyle, Taylorrequested of Brown such assignment.Dorrance testified that he did not consider Taylor be-cause no one had requested him to, and because he wasaware of Taylor's medical restrictions which appeared tobe permanent. Dorrance testified that he had contemplat-ed that the canteen assignment would be of short dura-tion and that it would be closely monitored to preventmalingering. He testified in direct examination that An-derson's medical reports revealed that he had injured hisback in 1978, was hospitalized and treated by an orthope-dic surgeon who had concluded that little more could bedone for him medically. He testified that Edwards andOwens had also sustained back injuries. Owens submittedto surgery twice. On cross-examination Dorrance testi-fied that Anderson had come to his attention as a result DRAVO CORPORATION589of an examination of his medical report. After he re-viewed that report he attempted to obtain restricted dutyfor Anderson but none was available in his old depart-ment. He then decided to use him in the canteen. Dor-rance testified again in general terms that his reading ofEdwards' and Owens' medical reports indicated that itwould be worthwhile to attempt their rehabilitation inthe canteen. He testified that he first attempted to obtaina foreman's job for Owens, or a job in another classifica-tion but none was available. Apparently he ignored thebidding procedures. Upon further cross-examinationDorrance testified that it was his opinion that Anderson'smedical reports did not contain enough substantiation ofdisability to prevent his return to his regular job. Hethen testified that he also doubted the claimed extent ofEdwards' disability. Finally he testified that both Ander-son's and Edwards' files indicated little if any disability.Accordingly he advised them that they would be closelymonitored in the canteen job. However, with respect toOwens he testified that the medical reports revealed thatOwens would never be able to return to his regular joband that permanent arrangements had to be made to pro-vide Owens with a sedentary position. Dorrance testifiedthat he discussed Owens' lightduty assignment withBrown because of that very medical report. ApparentlyDorrance did not doubt those reports, as he attempted tofind permanent work in other classifications for Owens.Inexplicably, however, Dorrance decided to recallOwens to the canteen job. He made no effort to distin-guish the permanence of Owens' injury from the perma-nence of Taylor's disability.4Thus Dorrance sought lightduty and restricted duty assignments for three disabledworkers who did not request such assignment, on thegrounds that he doubted the validity of the medical re-ports of two of them, but for no understandable reasonfor the third.Despite Dorrance's intent to employ all canteen work-ers on a short-term closely monitored basis, Andersonwas utilized there for 9 or 10 months and Edwards for 4or 6 months until the program ended. Owens worked inthe canteen job for 2 months until the program ceased.Owens was returned to disabled status. Eventually, An-derson returned to his old job with restrictions. Ed-wards' ultimate position is not clear.Brown was involved in the institution of the canteenprogram. Brown testified that Dorrance was accommo-dated as to Edwards, Anderson, and Owens. Dorrancetestified that he discussed Owens' static condition withBrown. Dorrance testified that he doubted the medicalreports of Edwards and Anderson. Brown testified thosedisabled employees who were recalled because of Dor-rance's recommendations were recalled because all ofthem were in nonstatic medical status and had shownsigns of progress. Brown was silent as to Owens' staticcondition and silent as to any suspicion of malingering.4 He did not testify that he doubted the medical reports of Taylor. Itwas not until August 1979 that he was notified that a physician employedby the insurance carrier concluded that Taylor was able to return tonormal duties. However. Respondent's on medical department con-curred in the opinion of Dr. Mehock that Taylor was indeed disabled.Brown testified that in light of the medical disagreement, he took nosteps to discharge Taylor for failure to report to his normal duties, al-though the wsorkers compensation benefits ceased in August.Clearly, however, Brown made no suggestion to Dor-rance that he also consider utilizing Taylor who had re-quested light duty. Thus the testimony of Brown andDorrance is mutually inconsistent, internally inconsistent,in part contradictory, and in part inexplicable.ConclusionsRespondent contends that the Charging Party is notentitled to preferential treatment because of his status ofa union officer. Respondent argues that there is no dem-onstration of antiunion bias, and that Taylor was notdenied re-employment on light duty or other duty of arestricted nature because of his union activities. It sub-mits that Taylor was treated like most other disabledworkers and that no exception was made to provide himwith light or restricted duty because of the limitedamount of such work available and because of the staticnature of his condition. The Respondent appears to aban-don the position set forth in its answer that Taylor wasnot actually disabled inasmuch as the record evidence re-veals that the Respondent at no time rejected the conclu-sion of its own medical experts that Taylor was indeeddisabled.The General Counsel argues that preferential treat-ment is not sought for the Charging Party, but rathercontends that Taylor was denied light duty or otherwork which he could have performed because of hisunion activities. The General Counsel concedes that theevidence reveals no hostility of the Respondent againstunion activities in general. Indeed the record fully sup-ports the Respondent's contention that many union offi-cers were among those disabled workers who had overthe years received lightduty or restricted duty assign-ments. However, the General Counsel argues that Taylorwas discriminated against because of his individual ef-forts as a union officer and that he was denied the afore-described work, in whole or in part, because of those ef-forts.The foregoing findings of fact establish that Taylorhad been engaged in union activities to such an extentthat it necessitated his absence from his work station forhalf his working time. He was dedicated and thorough inthe execution of those duties. Under the collective-bar-gaining agreement, and by practice, union officers werepermitted to engage in union duties during workinghours. Because of the frequency of his departures fromhis duty station, Taylor was not assigned certain jobfunctions. The credited and uncontradicted evidence es-tablishes that the industrial relations manager, Brown, ineffect told Taylor after he had requested light duty orany work that he could perform, that the Respondentdid not want to reemploy him because of the manner inwhich he had executed his duties of union officer.Brown's testimony revealed a pervasive and deep-seatedhostility to Taylor resulting from the way Taylor con-ducted his union affairs, i.e., the amount of time utilizedin union business. Against this background of hostilitytoward Taylor premised upon his individual union activi-ties, Respondent's proffered reasons for the nonassign-ment of the requested work must be evaluated.DRAVO CORPORATION 589 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn Shattuck Denn Mining Corporation (Iron KingBranch), 362 F.2d 466, 470 (9th Cir. 1966), the courtstated:Actual motive, a state of mind, being the ques-tion, it is seldom that direct evidence will be availa-ble that is not also self-serving. In such cases, theself-serving declaration is not conclusive; the trierof fact may infer motive from the total circum-stances proved. Otherwise no person accused of un-lawful motive who took the stand and testified to alawful motive could be brought to book. Nor is thetrier of fact-here the trial examiner-required tobe any more naif than is a judge. If he finds that thestated motive for a discharge is false, he certainlycan infer that there is another motive. More thanthat, he can infer that the motive is one that the em-ployer desires to conceal-an unlawful motive-atleast where, as in this case, the surrounding factstend to reinforce that inference.In the instant case, the Respondent proffered testimo-ny as to the reasons for the nonassignment of light, re-stricted, or other duty Taylor was able to perform,which was inconsistent and in part contradictory. Thereasons advanced, particularly by Brown in his testimo-ny, shifted from nonavailability of work to objections toTaylor's honesty, then to objections to his work ethicand thence to objections to the failure to follow ministe-rial bidding procedures. The reasons advanced for the se-lection of other disabled employees, who did not seeksuch work, and the nonselection of Taylor, who explicit-ly requested it, shifted from the contention that theirphysical condition evidenced a prognosis of foreseeablerecovery, to a contention that they were malingerers, toan apparent contention that one of them, Owens, was se-lected not only as a candidate for indefinite light dutybut as a candidate for other permanent work he couldperform inasmuch as he possessed a hopelessly static dis-ability which required a completely sedentary position.At one point it was testified that no light or restrictedduty or other duties were assigned to Taylor because hehad not requested it nor had followed bidding proce-dures. At another point, it was testified that the Re-spondent takes the initiative in the assignment of suchwork and not the employee, as indeed Dorrance took theinitiative with respect to the possibility of placing Owensin other classifications or in restricted duty, or ultimatelyin light duty. At one point it was explained that the can-teen assignments were intended to be temporary, of shortduration, closely monitored, and a stepping stone to re-habilitation. Yet disabled employees were engaged inthat work for extensive periods of time and with respectto Owens, there was no expectation of rehabilitation. Itwas contended that no work was available for Taylor toperform. However, there was restricted duty available tohim as a hook on, which I found above, was not offeredto him. Also as noted above new employees were hiredinto classifications for which Taylor could have been uti-lized, at the very least on a trial basis.I conclude that the reasons advanced by the Respond-ent for the nonselection of Taylor for light, restricted, orother duty he could perform was false and pretextuous. Iinfer that the true and only motivation that guided Re-spondent was its hostility to Taylor's performance of hisunion duties. I reject the Respondent's argument that, as-suming an unlawful motivation, a lawful motivation co-existed, and that it cannot be concluded that but for Tay-lor's protected activity he would have been assigned therequested work. I have found Respondent's profferedmotivations false and pretextuous. Accordingly, I do notconstrue this to be a fixed motivation case as was consid-ered by the court in Coletti's Furniture, Inc., 550 F.2d1292 (Ist Cir. 1977), and upon which case Respondentrelies. Cf. Howard Johnson Company, 242 NLRB 386(1979).The Respondent argues that a motivation based on ahostility to Taylor's abusive performance of his unionduties is not an unlawful motivation. However, there isnothing in this record upon which I can conclude thatTaylor's use of time was in fact abusive or unjustified,except for Brown's unfounded characterizations. What-ever probative value Brown's subjective and conclusion-ary testimony might have had was totally negated by hislack of credibility as a witness. Assuming that the Re-spondent entertained a good-faith belief that Taylor hadengaged in his union duties in an abusive manner (an as-sumption that is impossible in light of Brown's lack ofcandor as a witness), such a good-faith but erroneousbelief does not render lawful discriminatory conduct pre-mised thereon. In N.L.R.B. v. Burnup & Sims, Inc., 379U.S. 21, 23 (1964), the Court held:In sum, §8(a)(1) is violated if it is shown that thedischarged employee was at the time engaged in aprotected activity, that the employer knew it wassuch, that the basis of the discharge was an allegedact of misconduct in the course of that activity, andthat the employee was not, in fact, guilty of thatmisconduct.The Burnup rule has been applied in varying contexts.See, e.g., Allied Industrial Workers, Local No. 289 v.N.L.R.B., 476 F.2d 868, 878-880 (D.C. Cir. 1973) (strikeactivity); N.L.R.B. v. Clinton Packing Co., Inc., 468 F.2d953, 954-955 (8th Cir. 1972) (mistaken belief of slow-down while employees were engaged in union activities);Kayser-Roth Hosiery Company, Inc. v. N.L.R.B., 447 F.2d396, 400 (6th Cir. 1971) (picket line conduct); N.L.R.B.v. Orleans Mfg. Co., 412 F.2d 94, 98 (2d Cir. 1969)(union soliciting); Shattuck Denn Mining Corp., supra(strike activity).I conclude that the Respondent did not demonstrate agood-faith belief that Taylor had engaged in misconductin the performance of his union duties. I conclude thatthe Respondent on and after June 12, 1979, refused toassign Taylor to light duty or other work which he wascapable of performing because of his past vigorous andextensive engagement in union activities and thereforeviolated Section 8(a)(3) and (1) of the Act.5I Inasmuch as such conduct occurred within 6 months of the filing ofIhe charge. I do not find the matter barred by Sec. I(}h) of the Act asConlintued DRAVO CORPORATION591CONCLUSIONS OF LAW1. The Respondent is engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent has violated Section 8(a)(3) and (1)of the Act on or about June 12, 1979, and thereafter byrefusing to assign its employee Robert L. Taylor to alight duty job or to a job he physically could performbecause of his activities as an officer of the Union onbehalf of the Union in order to discourage employeesfrom engaging in similar activities.4. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent engaged in anunfair labor practice, I recommend that it be required tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It having been found that the Respondent discrimina-torily refused to assign Robert L. Taylor to a lightdutyjob or to a job he physically could perform, in violationof Section 8(a)(3) and () of the Act, I shall recommendthat Respondent be ordered to offer him light duty workor work he can physically perform and make him wholefor any loss of earnings suffered by reason of the dis-crimination against him as found herein with interestthereon to be computed in the manner prescribed in F.W Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977).6Upon the basis of the entire record, the findings of factand conclusions of law and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER7The Respondent, Dravo Corporation, EngineeringWorks Division, Neville Island, Pennsylvania, its offi-cers, agents, successors, and assigns, shall:averred in Respondent's answer. That defense was not raised at hearingbut argued in the brief.6 See, generally, Isis Plumbing & Healing Co., 138 NLRB 716 (1962).7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings. conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations. be adopted by the Board and1. Cease and desist from:(a) Discouraging activities in or on behalf of IndustrialUnion of Marine and Shipbuilding Workers, Local 61,AFL-CIO, or any other labor organization, by discri-minatorily refusing to assign light duty jobs or any otherjobs which they can physically perform or otherwise dis-criminating against them in any manner with regard totheir rates of pay, wages, hours of employment, hire, ortenure of employment, or any term or condition of theiremployment.(b) In any like or related manner interfering with, re-straining or coercing employees in the exercise of rightsguaranteed them under Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer to Robert L. Taylor a light duty job or a jobwhich he is physically able to perform and make himwhole for any loss of earnings he may have suffered byreason of Respondent's discrimination against him, in themanner set forth in the section of this Decision entitled"The Remedy."(b) Upon request, make available to the Board or itsagents, for examination and copying, all payroll andother records necessary to a determination of the back-pay due under the terms of this Order.(c) Post at its Neville Island, Pennsylvania, place ofbusiness copies of the attached notice marked "Appen-dix."8Copies of said notice, on forms provided by theRegional Director for Region 6, after being duly signedby Respondent's representatives, shall be posted by Re-spondent immediately upon receipt thereof, in conspicu-ous places, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.become its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposes." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."DRAVO CORPORATION 591A_ .